DETAILED ACTION

Applicant's Submission of a Response
Applicant’s submission of a response on 9/9/2022 has been received and fully considered.  In the response, claims 17 and 18 have been added.  Therefore, claims 1-18 are pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,699,753 to Rohosky.
With regard to claim 11, Rohosky discloses a fuel movement simulator assembly (e.g., see Fig. 1, see also column 2, lines 20-33) comprising: a replica mast (e.g., column 3, lines 44-67, “mast 8”); a replica control console (e.g., see column 4, lines 6-27, “control console 48”) connected to the replica mast (e.g., see Fig. 1, via trolley 4); and a support structure configured to support the replica mast and replica control console (e.g., see Fig. 1, bridge 2 and rails 30); 
[claim 12] wherein the support structure comprises: a connector (e.g., see Fig. 1, rails 30), and the replica mast (e.g., see Fig. 1, mast 8) is connected to the connector (e.g., see Fig. 1, rails 30); 
[claim 13] wherein the connector (e.g., see Fig. 1, rails 30) is configured to support one or more degrees of freedom such that the replica mast and replica console are movable relative to the support structure (e.g., via wheels 28); and 
[claim 14] wherein the support structure further comprises: a plurality of vertical supports (e.g., see Fig. 1, rails 20); and a horizontal support (e.g., Fig. 1, bridge 2) supported by the plurality of vertical supports (e.g., see Fig. 1, rails 20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rohosky in view of U.S. Patent No. 7,082,570 to von Wiegand.
With regard to claim 1, Rohosky discloses a fuel movement simulator system comprising: a fuel movement simulator assembly configured to provide a physical interface, the fuel movement simulator assembly including a replica mast, a replica control console connected to the replica mast, and a support structure configured to support the replica mast and replica control console (e.g., see Fig. 1 and details above for claims 11-14); 
[claim 2] wherein the support structure comprises: a connector, and the replica mast is connected to the connector (e.g., see Fig. 1 and details above for claims 11-14); 
[claim 3] wherein the connector supports one or more degrees of freedom such that the replica mast and replica console are movable relative to the support structure (e.g., see Fig. 1 and details above for claims 11-14); and
[claim 4] wherein the support structure further comprises: a plurality of vertical supports; and a horizontal support supported by the plurality of vertical supports (e.g., see Fig. 1 and details above for claims 11-14).
Rohosky fails to disclose a virtual reality system (e.g., see column 2, lines 12-30, “virtual reality”).  With regard to clams 9 and 10, it would be obvious to graphically generate all background hardware/equipment in a nuclear power plant for simulation purposes. 
In a related field of endeavor, von Wiegand teaches a virtual reality system for use in a nuclear simulation (e.g., see column 1, lines 32-58) with a VR headset (e.g., see Fig. 5, head set and display 66, 68). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the current invention to modify Rohosky with a VR system taught by von Wiegand in order to combine prior art elements according to known methods to yield predictable results.  In this case, combining VR to a simulation increases the realism of the system.  
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Rohosky in view of von Wiegand as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2016/0349352 to Karani.
As an initial matter, it is noted that Wiegand appears to have tracker ceiling panels (e.g., see Fig. 1 , T/R 16a-c), but is not entirely clear.  
In a related field of endeavor, Karani discloses have tracker ceiling panels including IR signals from a sensor (e.g., see Figs. 2 and 5).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the current invention to modify Rohosky with tracker ceiling panels as taught by Karani in order to combine prior art elements according to known methods to yield predictable results.  In this case, combining tracking ceiling panels into a simulation system allows for more accurate location of critical hardware during the simulation to improve user performance via better feedback. 
Allowable Subject Matter
Claims 5 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 9/9/2022 have been fully considered but they are not persuasive.
On page 7, Applicant argues that Rohosky fails to anticipate claim 11 because Rohosky’s mast and control panel are not replicas.  The Examiner notes that the scope of the term replica includes by definition an exact copy or model of something.  In this case, the Rohosky’s mast (8) and control panel (8) are an exact copy.  It is well known to use operational devices for simulation.  For example, when there are no actual present fuel rods in an operation environment, the assembly can be used for simulation.  For at least this reason, Applicant’s argument is not persuasive.  In contrast, claims 5 and 15-18 add structure not present in Rohosky or a reasonable combination of references and is therefore allowable.  
On page 9, Applicant argues that the secondary reference, von Weigand does not teach every recited feature of claim 1 (e.g., a virtual floor environment).  Von Weigand is relied upon to teach a VR environment in a nuclear power plant.  As set forth in the previous Office Action and repeated above, it would obvious to simulate any portion of the power plant, including a virtual floor environment.  Applicant acknowledges that Rohosky discloses an actual nuclear power plant that Applicant intends to simulate.  With the simulation of a nuclear power plant taught by von Weigand, one of ordinary skill in the art would recognize that any and all aspects of the power plant could be simulated, including a virtual floor environment. For at least these reasons, claims 1-4, 9 and 10 remain rejected.  Again, claims 5 and 15-18 add structure not present in Rohosky or a reasonable combination of references and is therefore allowable.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S MCCLELLAN whose telephone number is (571)272-7167. The examiner can normally be reached Monday-Friday (8:30AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached at 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James S. McClellan/Primary Examiner, Art Unit 3715